WOODLEY, Judge.
The conviction is for driving a motor vehicle upon a public highway while intoxicated. Trial was before a jury on December 12, 1952, and resulted in a conviction with a fine of $50.
Notice of appeal was given on the last day of the term, which was December 31, 1952.
The recognizance on appeal found in the record appears to have been entered into on January 2, 1953.
The term of court at which notice of appeal was given having expired, appellant was required to enter into a bail bond and not a recognizance in order for this court to obtain jurisdiction of his appeal. Art. 830, V.A.C.C.P.; Jones v. State, Tex. Cr.App., 31 S.W.2d 644.
The appeal is dismissed.